Warner, Chief Justice,
dissenting.
The Act of 13th of October, 1870, outlawing plaintiffs from the Courts, and denying them the right to sue therein upon any debt or contract, or cause of action, made or implied before the 1st day of June, 1865, until they shall have made an affidavit that all legal taxes chargeable by law have been duly paid thereon, for each year prior to the passage of said Act, is, in my judgment, unconstitutional and void, for the reasons heretofore expressed in other cases. This Act of 1870 is part and parcel of a concocted scheme of unconstitutional legislative enactments, calculated to debanch and demoralize the people, and which has culminated in the wholesale plunder of the public funds and public property of the State. A corrupt tree cannot bring forth good fruit, and unconstitutional legislation, which tempts the people to indulge in the dangerous luxury of dishonesty, never did, and never will, produce a healthy state of public morals in any community, so long as it is encouraged and sanctioned by those in public authority. The sooner this putrid carcass of unconstitutional legislation shall be buried out of sight by the constitutional judgment of the Courts, the better it will be for all honest people, and for the honor and credit of the State. I therefore dissent from the judgment of the Court in this ease.